Citation Nr: 1141141	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES


1.  Entitlement to service connection for varicocele of the left testicle.

2.  Entitlement to service connection for a scrotum disorder. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefits sought on appeal.  

In March 2008, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge (AVLJ) presided while at the RO. A transcript of the hearing has been associated with the Veteran's claims file.  The Veteran was notified that the AVLJ who heard the appeal has retired, and he was provided the opportunity to have a new hearing before another Veterans law Judge.  It does not appear that this notice was properly forwarded to the Veteran at his current address.  However, the Board finds no prejudice in proceeding with appellate disposition of the claim for a scrotum disorder, adjudicated below, as the Board is taking action favorable to the Veteran by granting this claim.

As noted by the Board in the last remand, in a January 2006 statement, the Veteran raised the issue of service connection for post-traumatic stress disorder (PTSD).  The RO has still not developed the psychiatric disorder claim appealed by the Veteran as including the matter of PTSD, and the Board notes that PTSD has a regulation which specifies additional evidentiary requirements not applicable to claims for other psychiatric disorders. For the above reasons, the Board will again refer to the RO the matter of service connection for PTSD for appropriate action.

The issue of entitlement to service connection for varicocele of the left testicle is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

The Veteran has a scrotum disorder that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a scrotum disorder are met.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for a scrotum disorder; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  
In this case, the first element of a direct service-connection claim has been satisfied as the Veteran was diagnosed with right testicular pain requiring a right orchiectomy and placement of a testicular prosthesis on VA examination in February 2010, for example.  

As for the in-service incurrence of the condition, the Veteran contends that while in service, his scrotum was impaled by a sharp stick as he was walking along the Korean Demilitarized Zone (DMZ).  He states that he was treated for the injury at the dispensary.  A review of his service treatment records show that at his enlistment, the Veteran presented with a hernia scar; he reported that in 1963, he underwent an operation to repair a hernia and to descend his testes.  The records are otherwise silent for any genitourinary complaints or findings.  His separation examination was normal in this regard.  

Despite this, the Veteran is competent to state that his scrotum was impaled in service.  During his May 2006 hearing before a Decision Review Officer, and his March 2008 hearing before the retired AVLJ, the Veteran testified that he impaled his scrotum in service, and that although the injury healed, the vessels were compromised and led to the necessity of surgery in 1985.  The Board finds no reason to doubt the Veteran's credibility regarding these assertions.  His allegations are internally consistent and have been consistent in the medical record as well.  As such, the Board finds there is support for an in-service injury to the Veteran's scrotum.
	
As for a nexus to service, the Board finds that the evidence is in equipoise.  Taking the positive evidence first, at a December 2004 Agent Orange protocol examination, physical examination showed that the Veteran had a right testicle prosthesis.  The examiner diagnosed the Veteran as having right testicle prosthesis 1985, from trauma in service with resulting testicular atrophy.  While, as noted in the Board's last remand, it is not clear from this report whether the Veteran's service treatment records were reviewed by this examiner, the Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a Veteran's medical service record before his or her opinion may qualify as competent medical evidence). Here, the discussion of the Veteran's symptoms, medical history, and current findings mirrors those found in the remainder of the claims file and support the conclusions made in the report. 

The negative evidence includes a March 2011 report from a VA urologist.  While the urologist provided a sufficient rationale for the conclusions reached for the Veteran's left testicular varicocele, by contrast, his conclusion on the Veteran's scrotum disability is wholly unsupported.  The Board finds that this renders the March 2011 of very low probative value for the claim at bar.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, a medical examination report submitted to the Board of Veterans' Appeals must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.)

 The record contains no other negative nexus evidence pertaining to the Veteran's claim for a scrotum disability.  As the only probative medical opinion of record supports the Veteran's claim, the Board finds that an award of service connection is justified.  In this regard, the Board is cognizant that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

For all of the above reasons, the Veteran's claim is granted.


ORDER

Service connection for a scrotum disorder is granted.

REMAND

In October 2011 the Veteran was notified that the Veterans Law Judge who presided over his August 2008 hearing is no longer employed by the Board.  In light of this and pursuant to applicable law, the Veteran was mailed notice of the opportunity for a new hearing.  38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.  This mail, however, was returned as undeliverable due to the fact that the Veteran changed his address.  While his new address is noted on the return label, the mail was not automatically forwarded to him at this location as it appears the period of time for mail forwarding through the mail service had expired.  The notice was not resent to him by VA. 

As such, another attempt to afford the Veteran an opportunity for a hearing on his remaining claim on appeal must be made.  It is the RO's responsibility to schedule local hearings.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and confirm his current address.  Thereafter, send the Veteran notice of his right to have another Board hearing for the claim remaining on appeal.  Fully document all communication for the file. 

2.  If the Veteran desires a hearing, undertake all appropriate scheduling action for a personal hearing before a member of the Board.  The Veteran should be apprised of the soonest available date for such a hearing,  and notice should be sent to the Veteran in accordance with applicable regulations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


